PER CURIAM.
Appellants challenge a final order of a judge of compensation claims (JCC) raising three issues on appeal. Only one point has merit. The JCC erred in directing payment of medical bills. The medical bills were not placed into evidence, nor was there clear and unequivocal testimony as to the amount of the medical bills. Martin Marietta Corp. v. Golumb, 523 So.2d 1190 (Fla. 1st DCA 1988).
Accordingly, the JCC’s order is affirmed, but the case is remanded for presentation of proper proof with regard to the medical bills.
ZEHMER, BARFIELD and WOLF, JJ., concur.